Exhibit 10.24

Lease Agreement

DSM Realty Co., Ltd (referred to below as the “Landlord”) and Mediasite Co., Ltd
(referred to below as the “Tenant”) have entered into the following agreement
(referred to below as the “Agreement”) for the leasing of the leased spaces in
the building (referred to below as the “Building”) indicated in Section (1) of
the attached agreement summary (referred to below as the “agreement summary”).

 

Article 1 (Leased Space Designation)

The Landlord offers for lease the leased space (referred to below as the “leased
space”) indicated in Section (1) of the agreement summary, and the Tenant
accepts this lease.

 

2. The area of the leased space shall be according to a gross floor area
calculation.

 

Article 2 (Intended Use)

The Tenant shall use the leased space only for the use indicated in Section
(2) of the agreement summary, and will not use it for any other purpose.

In addition, the Tenant’s posted name shall be as indicated in Section (2) of
the agreement summary.

 

2. If the Tenant changes the posted name defined in the previous paragraph, it
must obtain prior written consent from the Landlord.

 

Article 3 (Lease Term)

The lease term shall be as indicated in Section (3) of the agreement summary.

 

2. The Agreement may be renewed for 2 years from the date following agreement
termination, and will do so in the same way thereafter, unless the Landlord or
Tenant provides written notification of its intent not to renew at least 6
months prior to the expiration of the lease term. However, the rent and security
deposit shall be handled according to the provisions in Art. 9 and Art. 10 Par.
2.

 

Article 4 (Rent)

Rent shall be as indicated in Section (4) of the agreement summary.

 

Article 5 (Common Area Charges)

In addition to the rent stipulated in Art. 4, the Tenant shall pay to the
Landlord the common area charges indicated in Section (4) of the agreement
summary as an expense for maintenance and management of shared facilities and
shared portions of the Building.

 

Article 6 (Expenses Payable by the Tenant)

In addition to the rent and common area charges stipulated in the preceding two
articles, the Tenant shall pay for the following miscellaneous expenses
(referred to below as “miscellaneous expenses”) resulting in relation to the use
of the leased space.

 

  ¨ Electricity fees for lighting, air conditioning and other equipment in the
leased space.

 

  ¨ Rental rooms, keys for leased space interior doors, light fixtures, light
bulbs, other miscellaneous fixtures, equipment, the cost of replacing or
repairing goods, cleaning and moving costs.

 

  ¨ Leased space water bill.

 

  ¨ Other expenses resulting from the Tenant’s use of the leased space.

 

Article 7 (Payment of Consumption Taxes)

Payments owed that correspond to national and local consumption taxes (referred
to below as “consumption taxes”) on items from among the rent, common area
charges, miscellaneous expenses and other amounts that the Tenant must pay the
Landlord under the Agreement that are taxable under the Consumption Tax Act and
local tax laws (referred to below as “taxable items”) shall by paid by the
Tenant to the Landlord in addition to the amounts for those taxable items.



--------------------------------------------------------------------------------

Article 8 (Method of Payment)

The Tenant shall pay the rent, common area charges and miscellaneous expenses by
bank transfer to the account designated by the Landlord as indicated below. In
addition, the transfer fees shall be paid by the Tenant.

 

  ¨ The rent, common area charges, and related consumption taxes shall be paid
by the 25th of each month for the following month.

 

  ¨ Miscellaneous expenses and their related consumption taxes shall be paid for
the amount invoiced by the Landlord or its designated agent by the specified
date.

 

2. If the rent and common area charges in the previous paragraph are for less
than 1 month, they will be prorated for the number of days in that month

 

Article 9 (Revision of Rent)

If the Agreement is renewed, the Landlord may revise the rent and common area
charges, and may likewise do so at subsequent renewals. However, the Tenant
shall be consulted in the case of the revision of rent.

 

2. Notwithstanding the preceding paragraph, in the event of an increase in
property or building taxes, a surge in prices, an increase in land or building
administrative expenses, a rise in rents for neighboring buildings or another
change in economic circumstances; or in the event of a modification to the
leased space or to equipment such that the rent and common area charges become
unreasonable, the Landlord may revise the rent and common area charges. However,
the Tenant shall be consulted in the case of the revision of rent.

 

Article 10 (Security Deposit)

The Tenant shall place in escrow with the Landlord the amount indicated in
Section (4) of the agreement summary as a security deposit, in order to
guarantee fulfillment of the Tenant’s liabilities based on the Agreement and on
other agreements entered into between the Landlord and Tenant that are
associated thereto (referred to bellow as the “associated agreements”). The
deposit shall be made on the date indicated in Section (5) of the agreement
summary. In addition, the Landlord shall not pay interest on the security
deposit.

 

2. In the event that the rent is revised upward as stipulated in Art. 9, the
security deposit amount that corresponds to this will be equal to 8 months of
the rent increase amount, and the Tenant shall immediately make an additional
deposit for this difference in the security deposit.

 

3. In the event that the Tenant is in arrears for rent or common area charges,
owes compensation for damages, or is otherwise in breach of obligations based on
the Agreement or associated agreements, the Landlord may apply the security
deposit to these without any notification, and in this event, the Tenant must
replenish the security deposit within 5 business days after receiving
notification of this application.

 

4. During the lease term the Tenant may not claim the offset of rent and other
liabilities against the security deposit.

 

5. Upon termination of the Agreement due to expiration of the lease term, a
refusal to renew, cancellation of the Agreement, or rescission, after the Tenant
has fully vacated the leased space, if there is any remaining balance after
applying the security deposit to the Tenant’s liabilities related to the
Tenant’s unpaid rent or common area charges, expenses necessary to return the
premises to their original condition, or other Tenant liabilities related to the
Agreement or associated agreements, the Landlord shall return the balance to the
Tenant within 2 months in exchange for the security deposit certificate issued
by the Landlord.

 

6. The Tenant shall not assign to third parties, pledge as security for another
liability or otherwise liquidate its right to the security deposit.

 

Article 11 (Prohibition of Lease Rights Assignment and Subleasing)

The tenant shall not take the following actions.

 

  ¨ Alienation, such as assignment of lease rights, even for nominal transfer,
of the leased space in whole or in part, subletting, or using as collateral

 

  ¨ Placing goods or fixtures in the common areas.



--------------------------------------------------------------------------------

2. The Tenant may not take the following actions without the prior written
consent of the Landlord.

 

  ¨ Allowing third party use, such as allowing someone to use the leased space
as a residence.

 

  ¨ Displaying an occupant name other than the one indicated in Section (2) of
the agreement summary.

 

  ¨ Changing aspects of applications or business in leased space.

 

  ¨ Installing and using telecommunications facilities such as telephone, fax or
telex in a name other than that of the Tenant

 

  ¨ A general succession due to assignment of business, merger or any other
reason.

 

Article 12 (Changes to Original Condition)

In the event that the Tenant installs, removes, or changes fixtures or
equipment, or otherwise changes the original condition of the leased space, or
if the Tenant places signs or bulletin boards within the leased space, it must
first provide design drawings and execution plans to the Landlord and then
obtain the Landlord’s written permission.

 

2. The construction related to the preceding paragraph and construction as a
general rule shall be ordered by the Landlord or a contractor designated by the
Landlord, and shall take place during the lease term.

 

3. The Tenant shall pay for all expenses required by changes to the original
condition from Par. 1, and the Tenant shall pay for taxes levied on any fixtures
or equipment that have been installed, added or inherited by the Tenant,
regardless of the registered name or address.

 

4. In the event that the levy indicated in the previous paragraph is applied to
the entire building structure, the Landlord will calculate apportionment of the
taxes using a fair and reasonable method for the Landlord’s prorated
construction costs, and will invoice the Tenant in writing.

 

5. In the event that trouble arises due to changes to original condition in
relation to the Building Standards Act, the Fire Service Act or other related
regulations, or in the event that instructions are received from competent
authorities, the Tenant shall be responsible to immediately remedy these at its
own expense.

 

6. The Tenant shall pay all expenses related to the maintenance and management
of fixtures and equipment and installations carried out by the Tenant, which as
a general rule shall be performed according to specifications stipulated by the
Landlord and by a party designated by the Landlord within said specifications.

 

Article 13 (Compensation for Damages)

In the event that damages are incurred by the Landlord, other tenants or third
parties, due to the intention or negligence of the Tenant, its representatives,
employees or other related parties, or in the event that the Building or leased
space are damaged, the Tenant shall be liable for compensation of all damages.

 

2. The Tenant may not make any claims against the Landlord for damages incurred
by the Tenant due to acts or omissions by other tenants or third parties.

 

Article 14 (Repairs)

The Landlord shall perform repairs, changes and reconstruction necessary for the
maintenance and preservation of the Building itself and its ancillary
facilities, in which the Tenant shall cooperate.

 

2. Repairs (including repainting) related to walls, ceiling and floor, The
Tenant shall pay for the replacement of lighting, repair of blinds, switches and
outlets, as well as the cost of repairs for reasons attributable to the Tenant.

 

3. When items are discovered that require repairs under the previous 2
paragraphs, the Tenant shall immediately report these to the Landlord, and even
if the Tenant is responsible for the repairs itself, it shall carry them out
after consultation with the Landlord beforehand. However, in the event of an
emergency, Landlord consent is obtained as soon as possible after the fact.



--------------------------------------------------------------------------------

Article 15 (Exemption from Liability)

Landlord is not responsible for any restrictions in use or temporary suspension
of use of the leased space or common areas due to repairs, changes or
reconstruction to the Building performed by the Landlord under paragraph 1 of
the previous article.

 

2. In the case referred to in the previous paragraph, the Tenant must cooperate
in the construction, including vacating the leased space during the construction
period.

 

3. The Landlord shall not be responsible for damages to the Tenant due to
natural disasters such as earthquake, fire, flood or other reasons not
attributable to the Landlord, or for damages to the Tenant due to theft or
various equipment failures that are not due to the intent or gross negligence of
the Landlord.

 

Article 16 (Access for Inspection)

After notifying the Tenant in advance, the Landlord or its designated agent may
enter and inspect the leased space when necessary for building management, such
as building maintenance, sanitation, pest control, fire prevention, or relief
work, and take appropriate measures related to these. However, in the event of
an emergency, if the Landlord cannot inform the Tenant of its actions in
advance, it shall report this to the Tenant as soon as possible after the fact.

 

2. In the case indicated in the paragraph above, the Tenant must cooperate with
the Landlord’s measures.

 

Article 17 (Duty of Care)

The tenant must use the leased space and common areas with the care of a good
administrator.

 

2. The tenant must not act in ways that inconvenience the other tenants or that
damage the Building, including other leased spaces.

 

Article 18 (Management Regulations)

The tenant must comply with the “management regulations” stipulated by the
Landlord or its appointee as a part of the Agreement.

 

Article 19 (Cancellation of Agreement)

In the event that any of the items listed below apply to the Tenant, the
Landlord may notify the Tenant to remedy this item, stipulating a reasonable
period, and if the item has not been remedied after expiration of the period,
the Landlord may immediately cancel the Agreement.

 

  ¨ Upon failure to pay rent or other liabilities for more 2 or more months.

 

  ¨ Upon use for a purpose other than the intended use in Art. 2.

 

  ¨ When the leased space has not been used for two or more months.

 

  ¨ Upon breach of any of the terms and conditions of the Agreement or
associated agreements.

 

  ¨ For failure to comply with the building regulations stipulated in Art. 18.

 

2. Notwithstanding the stipulations in the previous paragraph, in the event that
any of the following items apply to the Tenant, the Landlord may cancel the
Agreement without any notification.

 

  ¨ Upon suspension of banking transactions or entering into procedures for
foreclosure, provisional seizure, provisional disposition, forced execution or
delinquent taxes.

 

  ¨ Upon petition to open proceedings such as for dissolution, bankruptcy,
supervised corporate reorganization, reorganization, civil rehabilitation, or
specific arbitration.

 

  ¨ If the Tenant is an individual, upon death or a petition to begin a trial to
initiate guardianship, curatorship or assistance.

 

  ¨ Upon significantly interfering with use by other tenants.

 

  ¨ In the event of a significant loss of trust.



--------------------------------------------------------------------------------

  ¨ When the tenant or occupants of the leased space (if this is an
organization, the members of that organization) are an organization is an
organization that aids in the carrying out of collective or habitual engagement
in illegal activities (including but not limited to actions in violation of laws
regarding punishment for organized crime, the restriction of criminal profits
and other criminal activities) or are members of a related organization
(including but not limited to members of the organization), or are deemed to be
or have been under the influence of such groups or members.

 

  ¨ If the Landlord deems it impossible to continue the Agreement for a reason
equivalent to any of those listed above.

 

3. In the event that the Landlord cancels this agreement due to the items in the
preceding two paragraphs, the Tenant must pay an equivalent of six months’ rent
and common area charges as a penalty. However, this does not preclude a claims
by the Landlord against the Tenant for damages.

 

Article 20 (Cancellation during the Lease Term)

When intending to terminate the Agreement during the lease term, the Landlord or
the Tenant must provide written notice (referred to below as “termination
notice”) at least 6 months in advance. However, the Tenant may terminate the
Agreement immediately instead of providing a termination notice with the payment
equivalent to six months’ rent and common area charges.

 

2. If the Tenant’s request to terminate this agreement does not fulfill the
notice period set forth in the preceding paragraph, it may make a payment
equivalent to the rent and common area charges for the unsatisfied notification
period.

 

3. If the Tenant cancels the Agreement during the full two years from the lease
commencement date to the lease expiration date, it shall pay the Landlord the
equivalent of two years rent and common area charges as a penalty, regardless of
the provisions of paragraph 1. However, rent and common area charges paid up
until the time of cancellation will be deducted from the amount.

 

4. The Tenant cannot change its notice of termination or termination date
without the consent of the Landlord.

 

Article 21 (Cancellation before the Start of the Lease Term)

If the Tenant cancels the Agreement in the period between the Agreement signing
date and the lease term start date indicated in Section (3) of the agreement
summary (referred to below as the “lease start date”), the Tenant must pay the
Landlord an amount equivalent to six months’ rent and common area charges.
However, this does not preclude the Landlord’s claims for damages against the
Tenant.

 

Article 22 (Damages for Arrears)

In the event that the Tenant is overdue in payment of rent or other liabilities,
the Tenant shall pay damages to the Landlord at a rate of 14% per annum for the
overdue amount (according to a per diem calculation for a 365 day year).
However, payment of these damages by the Tenant does not exempt it from the
Landlord’s right to cancel the Agreement as stipulated in Art. 19.

 

Article 23 (Agreement Termination)

In the event of the complete or partial destruction of the building or leased
space, or it becomes impossible to use the damaged lease space, due to natural
disaster or other form of force majeure, , or in the event that their repair
would require great expense, the Agreement shall automatically terminate.

 

2. In the case of the preceding paragraph, neither the Landlord nor the Tenant
may claim damages against the other.



--------------------------------------------------------------------------------

Article 24 (Vacating and Restoration to Original Condition)

Upon termination of the Agreement due to agreement expiration, refusal to renew,
cancellation, rescission or any other reason, the Tenant shall vacate the leased
space in accordance with the following items. However, if this agreement is
automatically terminated due to the provisions in the preceding article, the
provisions for vacating the leased space in this section will not apply.

 

2. Before the termination of the Agreement, the Tenant shall remove at its own
expense its installations, inherited fixtures and equipment, and items belonging
to the Tenant that are within the leased space; if requested to do so by the
Landlord, remove at its own expense and deliver to the Landlord items that are
owned by the Landlord and that were installed by the Landlord at the request of
the Tenant; repair at its own expense the leased space and its ancillary
fixtures and equipment; return the leased space to its conditions at the time
the Tenant took occupancy, and hand it over to the Landlord.

 

3. The construction indicated in the previous paragraph shall be ordered by the
Landlord or the contractor appointed by the Landlord, and the expenses shall be
paid by the Tenant.

 

4. If the tenant has not carried out this restoration to original condition
before the Agreement terminates, the Landlord may perform the restoration to
original condition at the Tenant’s expense, which the Tenant may not oppose.

 

5. If the Tenant leaves behind any items after vacating the leased space, the
tenant is considered to have abandoned ownership of those items and the Landlord
may dispose of them as it chooses. In this case, the landlord may invoice the
Tenant for the necessary removal and disposal costs.

 

6. If the Tenant does not vacate the leased space by the termination of the
Agreement, starting on the following day until its departure is complete the
Tenant shall pay the Landlord the equivalent of two times rent and common area
charges in damages, as well as any costs and consumption taxes applicable to
these; in addition, if the Landlord suffers from any damages due to the delay in
vacating the premises, the Tenant shall compensate those damages.

 

Article 25 (Right to Request Purchase of Fixtures)

Upon vacating the leased space, regardless of the reason or pretext, the Tenant
may not make any claim whatsoever for reimbursement of beneficial or necessary
expenses paid, or for transfer fees, eviction fees or key money, relating to the
leased space, fixtures and equipment, and is not entitled to purchase from the
Landlord any fixtures or equipment installed at its expense in the leased space.

 

Article 26 (Jurisdiction)

The Landlord and Tenant agree in advance that in the event that a dispute arises
between the Parties with regard to the Agreement, the Tokyo District Court shall
be the exclusive court of first instance.

 

Article 27 (Applicable Law)

The applicable law for this Agreement shall be Japanese law, and it shall be
interpreted under Japanese law.

 

Article 28 (Joint Surety)

In the event that the tenant has a guarantor (referred to below as “Guarantor”),
the Guarantor shall be jointly and severally responsible for the fulfillment of
any debts accrued by the tenant under this agreement (including updates or
changes to the Agreement) or under any associated agreements.

 

2. In the event that any item of Article 19 Paragraph 2 is applicable to the
Guarantor, and the Landlord deems the Guarantor as ineligible, the Tenant must
select another guarantor and obtain the consent of the Landlord in writing.



--------------------------------------------------------------------------------

Article 29 (Confidentiality)

The Tenant and Guarantor may not disclose the contents of the Agreement to any
third party.

 

Article 30 (Unspecified Matters)

In the event that there is a question regarding interpretation or there are
matters not provided for in the Agreement, the Landlord and the Tenant will
consult in good faith to resolve these issues in accordance with applicable laws
and customs.

 

Article 31 (Document Filing)

Upon conclusion of the Agreement, the Tenant and Guarantor shall present a
certified copy of their commercial registrations (if the Tenant or Guarantor are
individuals, their resident registration forms) and one copy each of their seal
registration certificates to the Landlord.

 

2. After conclusion of the Agreement, if there is a change in the address,
company name, representatives, business purpose or other commercial registration
matters (or name or address or other identification matters if the Tenant or
Guarantor are individuals), or if there is a change in personal seals or mode of
operations, they shall notify the Landlord immediately by attaching documents
certifying these changes.

 

Article 32 (Sublease Consent)

In relation to the Agreement, the Tenant consents to the fact that the Landlord
is leasing the leased space from the owner, Mizuho Trust Bank Limited, for the
purpose of subleasing, and that it is subleasing this to the Tenant through a
leasing agreement.

The following space left blank



--------------------------------------------------------------------------------

Agreement Summary

 

(1)   

Leased

Property

   Building   

Name

 

  

Mori Kaikan

 

        

Location

 

  

1-11-5 Kudankita, Chiyoda Ward, Tokyo

 

        

Construction

 

  

Steel reinforced concrete

1 floor underground, 8 floors above ground,

1 story loading dock

 

      Leased space   

By floor

 

  

Surface Area

 

  

Remarks

 

        

4th floor

 

  

357.64 m2

(108.18 tsubo)

 

  

According to the attached floor plan

 

        

Total area

 

  

357.64 m2

(108.18 tsubo)

 

   (2)   

Intended

Use

  

Application

 

  

Office (only for use as office space, not as a store or business)

 

     

Line of Business

 

  

Information processing services

 

     

Posted Name

 

  

and Mediasite Co., Ltd.

 

(3)   

Lease

Term

  

From September 1, 2005

(however, the rent begins on October 1, 2005)

   To August 31, 2007 (4)   

Lease

Terms and

Conditions

   Rent   

By Floor

 

  

Area

 

  

Unit price per tsubo

 

  

Monthly Rent

 

        

4th floor

 

  

108.18 square meters

 

  

JPY 14,000

 

  

JPY 1,514,520

 

        

Sum total

 

  

108.18 square meters

 

  

—

 

  

JPY 1,514,520

 

      Common Area Charges   

By Floor

 

  

Area

 

  

Unit price per tsubo

 

  

Monthly common service fee

 

        

4th floor

 

  

108.18 tsubo

 

  

JPY 4,000

 

  

JPY 432,720

 

        

Sum total

 

  

108.18 tsubo

 

  

—

 

  

JPY 432,720

 

      Security Deposit   

By Floor

 

  

Area

 

  

Unit price per tsubo

 

  

Total Deposit

 

        

4th floor

 

  

108.18 tsubo

 

  

JPY 112,000

 

  

JPY 12,116,160

 

        

Sum total

 

  

108.18 tsubo

 

  

—

 

  

JPY 12,116,160

(8 months rent)

 

(5)   

Security

Deposit

Deadline

   Lump Sum   

 

August 31, 2005

(until the day before the start date of the lease agreement)

   JPY 12,116,160